Citation Nr: 1510267	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  08-30 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to April 3, 2014 and 70 percent thereafter. 

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Wife 



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to August 2000, from November 2004 to January 2006, from May 2008 to September 2008, and from February 2010 to May 2011. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in San Diego, California.

The Veteran appeared at a November 2014 videoconference hearing.  A transcript is of record.

In a September 2014 rating decision, the RO granted service connection for the Veteran's chest and respiratory condition (also claimed as cough).  Thus, this issue is no longer before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the November 2014 hearing, the Veteran indicated that he applied for disability benefits from the Social Security Administration (SSA).  However, it is unclear whether SSA has made a determination regarding the Veteran's application.  Thus, the RO should confirm the Veteran has applied for benefits from SSA, and if so, obtain copies of SSA determinations and all treatment records upon which the determinations were based.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Furthermore, the record indicates that the Veteran stopped working due to his PTSD symptoms.  A June 2014 VA examination report reflects that the Veteran is "medically retired from his job for PTSD."  At the November 2014 hearing, the Veteran also indicated that he needed to "take a break" from working due to his PTSD symptoms.  Based on these statements, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  On remand, the Veteran should be provided with an appropriate VA examination addressing whether the Veteran is unemployable due to his service-connected disabilities. 

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to confirm that he has applied for benefits from the SSA.  If so, contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  Once obtained, all documents must be associated with the claims folder.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims folder.

2. Request the Veteran to provide any paperwork he has relating to his recent disability retirement from his civilian job (other than the Disability Review Program clinical evaluation report dated in September 2013 that is already of record).  

3. After completion of the above, schedule the Veteran for a VA examination to determine whether the Veteran is unemployable as a result of huis service-connected disabilities.  The claims folder and copies of all pertinent records should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities, and offer an opinion as to whether those service-connected disabilities combine to prevent him from securing or maintaining all forms of substantially gainful employment consistent with his education and work experience. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Thereafter, readjudicate the issues on appeal.  If the claims remain denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




